IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,719


EX PARTE DIANNA MARIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1999CR4598-W2 IN THE 144TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of conspiracy to
commit murder and sentenced to twelve (12) years' imprisonment. 
	Applicant contends that the jury should not have been instructed on the offense of conspiracy
to commit murder when the indictment charged her with murder as a principal and the conspiracy
charge was not added until after the parties had rested at the guilt phase.  We order that this
application be filed and set for submission to determine whether this claim is cognizable in an
application for habeas corpus review.  The parties shall brief this matter.
	It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this Court on or
before September 12, 2007.

Filed: June 27, 2007
Do not publish